Citation Nr: 0421014	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder (spinal 
fusion, lumbar area with osteoarthritis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The RO readjudicated this claim in compliance with section 
7(b) of the Veterans Claims Assistance Act of 2000 (the VCAA) 
because it had been previously denied as not well grounded 
during the period beginning on July 14, 1999 and ending on 
November 9, 2000.

In connection with this appeal, the veteran testified at a 
personal hearing held on March 1, 2004, at the Board's 
Washington, DC headquarters.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After having reviewed the veteran's VA claims folder, and 
for reasons expressed below, the Board believes that a 
remand is necessary.

Veterans Claims Assistance Act of 2000

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  As the 
veteran's claim remains pending on appeal, the provisions of 
the VCAA and the implementing regulations are applicable to 
this case.  Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim).

Among other things, the VCAA redefines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of his claim.  The Board has determined that 
although the RO provided the veteran with a recitation of 
the provisions of the VCAA in its January 2003 Statement of 
the Case, the notice provided in this manner did not inform 
the veteran of which portion of the evidence is to be 
provided by him and which part VA will attempt to obtain on 
his behalf.  In this case, there is no notice to the veteran 
of the division of responsibilities between him and VA in 
obtaining evidence necessary to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (letter from 
VA to a claimant describing evidence potentially helpful to 
the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA).  In addition, the veteran has not been notified 
of his right to provide any evidence in his possession that 
pertains to his claim of service connection for the back 
disorder.  See 38 C.F.R. § 3.159(b) (2003).

The Board may no longer cure VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as it would 
potentially be prejudicial if the Board were to proceed with 
a decision at this time, see Bernard v. Brown, 4 Vet. App. 
384 (1993), the Board must remand the case to the agency of 
original jurisdiction to ensure the veteran is provided 
adequate notice under the VCAA.

Additional evidence submitted to Board

Since the RO last reviewed the case, additional evidence has 
been added to the record.  The record reflects that the 
veteran submitted additional evidence at his hearing before 
the Board in March 2004, and he waived his right to have the 
RO accord initial consideration of this evidence in favor of 
review by the Board.  However, in light of the VCAA notice 
requirements necessitating this remand, the agency of 
original jurisdiction will have the opportunity to review 
all of this evidence while the case is in remand status.
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must ensure the veteran is 
provided written notice of the evidence, 
if any, he is expected to provide in 
support of his appealed claim of 
entitlement to service connection for a 
back disorder.  Furthermore, he must be 
given notice of the evidence, if any, 
that VBA will obtain for him in 
connection with this claim.  
Additionally, the veteran should be 
requested to provide any evidence in his 
possession that pertains to his claim.

2.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all evidence of record associated with 
the claims file since issuance of the 
January 2003 Statement of the Case.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




